Order entered May 4, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01433-CV

                         JACOB OLIVER, Appellant

                                      V.

    ELINOR ROWAN, ROY ROWAN, AND JULIE ROWAN, Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-06001

                                   ORDER

     Before the Court is appellant’s April 30, 2020 motion to extend time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than

May 8, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE